   Case 2:19-cv-01597 Document 1 Filed 12/13/19 Page 1 of 15 PageID #: 1



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION

UNITED STATES OF AMERICA,

     Plaintiff,

     v.                                           CIVIL ACTION NO. _________________

LEONARD C. MIDKIFF and
DAVID CURTIS SCHMIDT AS TRUSTEE
of the LIONHEART TRUST,

     Defendants.

                       COMPLAINT OF THE UNITED STATES

    The United States of America states claims against the Defendants, alleging as follows:

                              NATURE OF THE ACTION

     1.     By bringing this action, the United States requests that this Court:

            (a)    reduce to judgment the unpaid federal income liabilities for tax years 2004

                   and 2006 (referred to collectively as the "Tax Liabilities") owed to the

                   United States by Leonard C. Midkiff ("Midkiff");

            (b)    enforce the federal tax liens that arose upon the assessments of the Tax

                   Liabilities against real (immovable) property in Vernon Parish, Louisiana,

                   nominally titled in the name of the Lionheart Trust comprising Parcel 1,

                   Parcel 2, and Parcel 3 described and identified fully in paragraph 8 below

                   [but not including Parcel 4 identified in paragraph 8] referred to

                   collectively as the "Property" as is permitted under 26 U.S.C. § 7403
     Case 2:19-cv-01597 Document 1 Filed 12/13/19 Page 2 of 15 PageID #: 2



                       because Midkiff remains the true and equitable owner of the Property

                       under various theories of Louisiana and/or federal common law; and

               (c)     authorize the sale of such Property and direct that the proceeds of sale be

                       applied to the Tax Liabilities and the claims of the Defendants in the

                       order determined by the Court.

                                 JURISDICTION AND VENUE

       2.       This Court has jurisdiction over the subject matter of this civil action under

28 U.S.C. §§ 1340 and 1345 and 26 U.S.C. § 7402(a).

       3.      This action is commenced under 26 U.S.C. § 7401 at the direction of the Attorney

General of the United States with the authorization of and at the request of the Chief Counsel of

the Internal Revenue Service, a duly authorized delegate of the Secretary of the Treasury.

       4.       Venue is proper under 28 U.S.C. §§ 1391(b) and/or 1396 because Midkiff resides

in the Western District of Louisiana and the Property upon which the federal tax liens are to be

enforced is located within the District.

                                           THE PARTIES

        5.     The Plaintiff is the United States of America.

        6.      Defendant Leonard C. Midkiff resides in the Western District of Louisiana, is

liable for the Tax Liabilities at issue, and is the true and equitable owner of the Property in

Vernon Parish, Louisiana, nominally titled in the name of the Lionheart Trust upon which the

United States seeks to have this Court enforce the federal tax liens that arose upon the

assessments of the Tax Liabilities.

        7.     Defendant David Curtis Schmidt as trustee of the Lionheart Trust is named as a

party to this action under 26 U.S.C. § 7403 because the Trust may claim an interest to or upon
                                                2
     Case 2:19-cv-01597 Document 1 Filed 12/13/19 Page 3 of 15 PageID #: 3



the Property. The Trust constitutes a fictitious entity that purportedly is a self-styled

“unincorporated business organization” purportedly operating under a “Declaration of

Contractual UBO Organization dated December 5th, 2005” through an original Trustee named

David Curtis Schmidt of Forest Lake, Minnesota (and any successor to David Curtis Schmidt).

Lionheart Trust holds record title to the Property in Vernon Parish, Louisiana, in this District as

the nominee of Leonard C. Midkiff.
                                         THE PROPERTY

        8.     The Property at issue in this action is the land with all improvements and

appurtenances thereto (including without limitation any residence or other structure thereon)

located at 1746 Cottonwood Road, Leesville, Louisiana 71446, in Vernon Parish, Louisiana,

which is more particularly described as follows:

               (1)     Parcel 1:
                       Begin 660 feet east of southwest corner of SE ¼ of NE ¼, Section 22,
                       Township 1 South, Range 10 West, Venon Parish, Louisiana, thence run
                       north and parallel to west line of SE ¼ of NE ¼ 825 feet, East and parallel
                       to south line of SE ¼ of NE ¼ 660 feet to east line, thence south along
                       said east line 825 feet to southeast corner, west along south line 660 feet
                       more or less to Point of Beginning, (containing 12.50 acres) Less and
                       Except: Begin at the Southwest corner of the SE ¼ of the NE ¼ of
                       Section 22, Township 1 South, Range 10 West, Vernon Parish, Louisiana,
                       thence East 660 Feet to Point of Beginning (containing 2.909 acres). Also
                       Less and Except: Begin at the Southeast corner of the SE ¼ of NE ¼ of
                       Section 22, Township 1 South, Range 10 West, Vernon Parish, Louisiana,
                       and run North 633 feet for Point of Beginning: Thence run West 129 feet,
                       South 252 feet, East 129 feet, North 252 feet back to Point of Beginning
                       (containing .746 acre).

               (2)     Parcel 2:
                       Begin at the Northwest corner of the NE ¼ of SE ¼ of Section 22,
                       Township 1 South, Range 10 West, Vernon Parish, Louisiana, thence
                       South 146.66 yards, West 264 yards, North 146.66 yards, East 264 yards
                       to Point of Beginning. Containing 8.00 acres, Less and Except one (1)
                       acre.

                                                   3
     Case 2:19-cv-01597 Document 1 Filed 12/13/19 Page 4 of 15 PageID #: 4



               (3)     Parcel 3:
                       Begin at the Northeast corner of the NE ¼ of the SE ¼, Section 22,
                       Township 1 South, Range 10 West, Vernon Parish, Louisiana, thence run
                       South 440 feet more Or less for Point of Beginning: Thence run West 420
                       Feet, North 105 feet, East 420 feet, South 105 feet to Point of Beginning,
                       Containing 1.01 acres.

               The above three parcels containing a total of 16.845 acres.

               (4)     Parcel 4:
                       Begin at the Southeast corner of the NE ¼ of the SW ¼ of Section 11,
                       Township 1 South, Range 10 West, Vernon Parish, Louisiana, thence
                       north along East line 363 Feet for Point of Beginning: Thence continue
                       along said east line 165 feet, Thence west parallel to south line 1320 feet
                       more or less to a point on west line NE ¼ of SW ¼, thence south along
                       said west line 165 feet, thence east 1320 feet More or less to Point of
                       Beginning, containing 5 acres.

The three parcels described in (1), (2), and (3) above are referred to as “Parcel 1, Parcel 2, and

Parcel 3” respectively. These three parcels are referred to collectively as the “Property.” The

property described in (4) above is referred to as “Parcel 4.” The Property upon which the federal

tax liens for the Tax Liabilities are to be enforced does not include Parcel 4.
                                           COUNT ONE

       REDUCTION TO JUDGMENT OF THE UNPAID BALANCES OF THE
 2004 AND 2006 FEDERAL INCOME TAX LIABILITIES OF LEONARD C. MIDKIFF

       9.      For tax year 2004, Midkiff filed what purported to be a Form 1040 dated

February 20, 2006, with the IRS requesting a federal income tax refund of $65,281.00. This

purported return omitted $290,565.00 in compensation that Horizon Establishment, ABC

Viaticals, Inc., and Senior Wealth Care Insurance paid Midkiff during 2004.

       10.     The IRS determined that the purported Form 1040 for 2004 (and supporting

documentation submitted with it) was frivolous and, by letter dated March 11, 2006, offered

Midkiff thirty days to submit a correct federal income tax return. Midkiff failed to do so.

                                                  4
     Case 2:19-cv-01597 Document 1 Filed 12/13/19 Page 5 of 15 PageID #: 5



        11.    Although Midkiff was required to file Form 1040 federal income tax returns for

tax years 2005 and 2006, he failed to file these returns.

        12.    On the dates and in the amounts set forth in the table below, a duly authorized

delegate of the Secretary of the Treasury assessed tax, penalties, and interest against Midkiff for

his federal income tax liabilities for tax years 2004 and 2006 in accordance with the deficiency

procedures provided under 26 U.S.C. §§ 6211-6213:

 Year                Assessment          Tax                 Penalties            Interest
                     Date
 2004                12/14/2009          $97,210.00          $ 7,982.26*          $17,592.95
                                                             $19,697.85**
                                                             $ 2,447.05***
                     11/04/2013                                                   $11,266.91
                     11/03/2014                                                   $ 2,766.85
                     11/09/2015                                                   $ 2,911.65
                     11/07/2016                                                   $ 3,539.81
 2006                04/19/2010          $ 3,604.00          $   564.80*          $   699.05
                                                             $   686.93**
                                                             $   141.58***
                                                             $   895.05*
                     10/29/2012                              $   198.44*
                     11/04/2013                                                   $   652.76
                     11/03/2014                                                   $   182.10
                     11/09/2015                                                   $   191.30
                     11/07/2016                                                   $   232.73

 (1)   * Late payment penalty
 (2) ** Failure to file penalty
 (3) *** Estimated tax penalty

        13.    As provided by law, the IRS gave Midkiff notice of the assessments regarding his

federal income tax liabilities for tax years 2004 and 2006 (described in paragraph 12 above) and

made demand for payment upon Midkiff for these liabilities. Despite notice of these assessments

and demand for payment, Midkiff has failed to pay the amounts assessed against him, plus the

additional interest, penalties, and other applicable statutory additions that have continued to
                                                  5
     Case 2:19-cv-01597 Document 1 Filed 12/13/19 Page 6 of 15 PageID #: 6



accrue since the assessments of the 2004 and 2006 liabilities. Consequently, after application of

all payments and credits from all sources to the 2004 and 2006 federal income tax liabilities of

Midkiff, there remains due and owing to the United States from Midkiff as of December 11,

2019, the sum of $123,809.09, plus interest and statutory additions thereon thereafter as provided

by law.

                                          COUNT TWO

           FORECLOSURE OF THE FEDERAL TAX LIENS ON THE PROPERTY
                     (PARCEL 1, PARCEL 2, AND PARCEL 3)

          14.   The United States restates and realleges paragraphs 1 through 13 of this

Complaint as if the contents of those paragraphs were fully set forth in this paragraph 14.

                         Federal Tax Liens and Notices of Their Filing

          15.   By virtue of the assessments described in paragraph 12, federal tax liens for the

unpaid Tax Liabilities of Midkiff arose under 26 U.S.C. §§ 6321 and 6322 on the dates each of

the internal revenue tax liabilities comprising the Tax Liabilities was assessed and attached to all

property and rights to property of Midkiff, whether acquired before or after the liens arose,

including without limitation Midkiff's undivided full interest in the Property described in

paragraph 8.

          16.   The IRS filed two Notices of Federal Tax Lien concerning the federal

tax liens for the Tax Liabilities that Midkiff owes (as described in paragraphs 13 and 15

above) with the Clerk of Court of Vernon Parish, Louisiana. The first Notice of Federal

Tax Lien, concerning the liens for tax years 2004 and 2006 comprising the Tax Liabilities,

was filed of record on January 31, 2011, as Instrument No. 629499 at Book 1062, Page 771



                                                 6
     Case 2:19-cv-01597 Document 1 Filed 12/13/19 Page 7 of 15 PageID #: 7



of the mortgage records of Vernon Parish. A copy of this Notice of Federal Tax Lien is

attached is attached hereto as Exhibit 1.

       17.     A second Notice of Federal Tax Lien, concerning the liens for Midkiff’s 2004 and

2006 Tax Liabilities, was filed of record on May 28, 2014, as Instrument No. 660102 at

Book 1548, Page 265 of the mortgage records of Vernon Parish. This Notice identifies the

taxpayer as “Lionheart Trust as nominee of Leonard C. Midkiff” and attaches only to the

property identified in the exhibit attached to the Notice. This property consists of Parcel 1,

Parcel 2, and Parcel 3 that collectively comprise the Property at issue in this case. A copy of this

Notice of Federal Tax Lien is attached hereto as Exhibit 2.

                 Status of Record Title Since Midkiff Acquired the Property

       18.     Midkiff originally acquired Parcel 1, Parcel 2, Parcel 3, and Parcel 4 from Neulan

David Midkiff and Irene Fee Midkiff by Cash Sale Deed dated July 16, 2003, that was filed of

record on August 11, 2003 in the conveyance records of Vernon Parish, Louisiana, as Instrument

No. 565597 at Book 1093, Page 297. The Cash Sale Deed stated that the sale to Midkiff was

made for consideration of $80,000.00. A copy of the Cash Sale Deed is attached hereto as

Exhibit 3.

       19.     By Deed dated December 5, 2005, Midkiff purportedly transferred record title

to Parcel 1, Parcel 2, Parcel 3, and Parcel 4 in fee simple to the Lionheart Trust for the stated

consideration of “one dollar and other good and valuable consideration.” This Deed was filed of

record on January 6, 2006, in the conveyance records of Vernon Parish, Louisiana, as Instrument

No. 585567 at Book 1188, Page 66. A copy of this Deed is attached hereto as Exhibit 4.




                                                  7
     Case 2:19-cv-01597 Document 1 Filed 12/13/19 Page 8 of 15 PageID #: 8



     20.        By Deed dated February 25, 2008, the Lionheart Trust (purportedly acting

through its Trustee David Curtis Schmidt) purportedly transferred record title to Parcel 4 in fee

simple to Irene Midkiff for the stated consideration of “one dollar and other good and valuable

consideration.” This Deed was filed of record on March 5, 2008, in the conveyance records of

Vernon Parish, Louisiana, as Instrument No. 605012 at Book 1277, Page 113. A copy of this

Deed is attached hereto as Exhibit 5.

             Allegations Regarding the Fictitious Nature of the Lionheart Trust and
              Its Function As the Nominee of Midkiff with Regard to the Property

       21.      On January 6, 2006, a Certificate of Trust Agreement By Contract dated

December 5, 2005, regarding the Lionheart Trust was filed of record in the conveyance records

of Vernon Parish, Louisiana, as Instrument No. 585566 at Book 1188, Page 65. A copy of this

Certificate is attached hereto as Exhibit 6.

       22.      The Certificate, signed by David Curtis Schmidt as the Trustee of the Lionheart

Trust, purports to certify statements made by Mark David Maxwell as the purported Settlor of

the Lionheart Trust. The Certificate states that the Lionheart Trust was created on December 5,

2005, by a Contract Trust Agreement titled the “LIONHEART TRUST” executed by Mark

David Maxwell as its Settlor. Paragraph 4 of the Certificate identifies David Curtis Schmidt as

the Trustee empowered to act under the Contract Trust Agreement as of the time of the execution

of the Certificate. Without identifying any Trust property, paragraph 5 of the Certificate

authorizes the Trustee to administer the real and personal property of the Trust. Paragraph 6 of

the Certificate states that, “The Contract Trust Agreement cannot be revoked.”

       23.      The purported settlor of the Trust, Mark David Maxwell, was convicted on

December 16, 2009, on one count of conspiracy to defraud the United States (through the IRS)

                                                 8
     Case 2:19-cv-01597 Document 1 Filed 12/13/19 Page 9 of 15 PageID #: 9



and two counts of aiding and assisting in the preparation of a false tax return based on Maxwell’s

activities from 2001 to 2004. The Eighth Circuit upheld Maxwell’s convictions. United States

v. Maxwell, 643 F.3d 1096 (8th Cir. 2011). In describing one of the three schemes that Maxwell

and his coconspirators marketed to their clients, the Eighth Circuit observed:

               The first [scheme] was to masquerade individuals as trusts. Clients would
               file a Form 1041, the income-tax return form for estates and trusts, rather
               than a Form 1040, the form for individuals. They would include all of their
               individual income as “trust” income, only to turn around and enter a
               deduction in that same amount, ostensibly the “fiduciary fee” for managing
               the trust. The net result was that the form showed zero taxable income.

643 F.3d 1098. Regarding this scheme, Paragraph 10 of the Indictment in the underlying case

(Document 6 in Case No. 08-CR-270 (D. Minn.)) alleged in pertinent part that:

               By deducting all or nearly all of the income reported on a Form 1041, the
               individual reported little or no taxable income and little or no taxes owed.
               The individual then fraudulently claimed a refund of all or nearly all of
               the federal income tax which had been withheld.

       24.     At the time of the formation of the Lionheart Trust on or about December 5, 2005,

Midkiff: (a) had received hundreds of thousands of dollars of employee and nonemployee

compensation during 2004 and 2005; (b) had made inadequate or no estimated federal tax

payments or withholding payments; and (c) on information and belief, likely was contemplating

filing the frivolous Form 1040 for 2004 dated February 20, 2006, discussed in paragraphs 9 and

10 above.

       25.     On information and belief, throughout the periods during which it purportedly

has existed and in which it has held record title to the Property, the Lionheart Trust has never:




                                                 9
    Case 2:19-cv-01597 Document 1 Filed 12/13/19 Page 10 of 15 PageID #: 10



               a.      registered with or filed any documents of any sort with the Secretaries

                       of State of the States of Louisiana, Minnesota, or any other state of the

                       United States evincing its existence or operations; or

               b.      filed any state or federal income tax, employment tax, or other tax return

                       with the Internal Revenue Service or any state or local governmental unit

                       of any state of the United States; or

               c.      conducted any business operations or business activities, including owning

                       or selling any real or personal property; or

               d.      had any employees or independent contractors to whom it paid any

                       compensation for any services rendered to the Lionheart Trust.

       26.     With regard to the purported transfer of record title to Parcel 1, Parcel 2, Parcel 3,

and Parcel 4 from Midkiff to the Lionheart Trust on January 6, 2006 (described in paragraph 19

above), Midkiff received either no consideration or grossly inadequate consideration from the

Lionheart Trust.

       27.     Since January 6, 2006, Midkiff has continued to exercise dominion and control

over the Property (Parcel 1, Parcel 2, and Parcel 3) without interference from or involvement by

the Lionheart Trust. Midkiff has continued to use and enjoy the residence on the Property as his

primary residence and to pay the expenses associated with maintaining the residence as he did

before the purported transfer of the Property to the Lionheart Trust.

                Grounds for the Relief of Foreclosure of the Federal Tax Liens

       28.     As alleged in paragraphs 12 and 15 above, federal tax liens for the 2004 and 2006

federal income tax liabilities of Midkiff arose on December 14, 2009, and April 19, 2010, and


                                                 10
    Case 2:19-cv-01597 Document 1 Filed 12/13/19 Page 11 of 15 PageID #: 11



attached to all property and rights to property of Midkiff, including his undivided interest in

the Property (Parcel 1, Parcel 2, and Parcel 3). These liens should be enforced against the

Property on the following alternative legal grounds:

               a.      the Lionheart Trust did not become a purchaser of the Property under

                       Section 6323(h)(6) of the Internal Revenue Code through the purported

                       transfer described in the allegations in paragraph 19 or otherwise because

                       the Lionheart Trust paid Midkiff either no consideration or grossly

                       inadequate consideration for its purported acquisition of the Property;

               b.      the Lionheart Trust holds record title to the Property (Parcel 1, Parcel 2,

                       and Parcel 3) as the nominee of Midkiff based on, among other factors, the

                       following:

                       1.      the Lionheart Trust paid no consideration or grossly inadequate

                               consideration for the Property;

                       2.      Midkiff has continued either to reside at or control and enjoy the

                               benefits and burdens of ownership of the Property after the

                               purported transfer just as he did before the purported transfer;

                       3.      Midkiff placed record title to the Property in the name of the

                               Lionheart Trust knowing that he had not timely filed his federal

                               income tax return for 2004 and that he did not intend to pay his

                               substantial federal income tax liability for that year (as was

                               confirmed in the frivolous Form 1040 for 2004 dated February 20,

                               2006, that he subsequently filed); and


                                                 11
    Case 2:19-cv-01597 Document 1 Filed 12/13/19 Page 12 of 15 PageID #: 12



                       4.     Midkiff has continued to maintain record title of the Property in

                              the Lionheart Trust knowing that he was not filing federal income

                              tax returns for 2005, 2006, and later years while he was earning

                              substantial income subject to federal income tax in many, if not all,

                              of those years and failing to pay his federal income tax liabilities

                              for those years; and

               c.      Midkiff’s purported transfer of the Property to the Lionheart Trust

                       (described in paragraph 19 above) constituted a simulated and fraudulent

                       scheme and device arranged by Midkiff for the purpose of disguising his

                       property and rights to property and placing such property and rights to

                       property beyond the reach of his creditors, including the United States.

                       Accordingly, the purported transfer should be disregarded and deemed a

                       simulation having no existence in fact (as provided in La. Civ. Code arts.

                       2025 and 2026) and Midkiff should be recognized as the true and

                       equitable owner of the Property.

       WHEREFORE, the United States of America prays for judgment as follows:

        A.       That this Court order and adjudge that Leonard C. Midkiff is indebted to the

United States for his unpaid federal income tax liabilities for tax years 2004 and 2006 in the

amount of $123,809.09 as of December 11, 2019, plus interest and statutory additions

thereon thereafter as provided by law, minus any credits or payments applied thereto after

December 11, 2019;




                                              12
    Case 2:19-cv-01597 Document 1 Filed 12/13/19 Page 13 of 15 PageID #: 13



       B.      That this Court order, adjudge, and decree that the United States has valid federal

tax liens to and upon all property and rights to property, both real and personal, tangible and

intangible, of Leonard C. Midkiff for his 2004 and 2006 federal income tax liabilities described

in paragraph 13, including without limitation his interest in the Property (Parcel 1, Parcel 2, and

Parcel 3) described in paragraph 8 above located in Vernon Parish, Louisiana;

       C.      That this Court determine and adjudge that because the Lionheart Trust holds

record title to the Property solely as the nominee of Leonard C. Midkiff and because Midkiff

placed such record title in Lionheart Trust through a simulation under Louisiana law, such

purported transfer of the Property should be disregarded and determined to have no existence in

fact; and further determine and adjudge that Midkiff has remained the true and equitable owner

of the Property at all times since he acquired the Property on July 16, 2003;

       D.      That the Defendants herein be required to state and assert all their claims upon

and interests in the Property described in paragraph 8 above and that the Court rank such claims

vis-a-vis the claims of the United States to and upon the Property;

       E.      That this Court determine, order, adjudge, and decree that:

               (1)     the federal tax liens of the United States for the federal income tax

                       liabilities of Leonard C. Midkiff for tax years 2004 and 2006 be

                       foreclosed upon the Property (Parcel 1, Parcel 2, and Parcel 3) described

                       in paragraph 8 above;

               (2)     the Property be sold in accordance with the law and practice of this Court,

                       the findings of this Court, and the rights of the United States, free and




                                               13
Case 2:19-cv-01597 Document 1 Filed 12/13/19 Page 14 of 15 PageID #: 14



              clear of any right, title, lien, claim, or interest of any party hereto, their

              heirs, estates, or assigns; and

        (3)   that the proceeds of such sale belonging to Midkiff be distributed to the

              United States in accordance with the priority of its claims or interests to

              or upon Midkiff’s interest in the Property vis-à-vis the claims of the other

              parties as determined by this Court; and




                                       14
    Case 2:19-cv-01597 Document 1 Filed 12/13/19 Page 15 of 15 PageID #: 15



       F.       That the United States have its costs in this action and such other and further

relief to which the United States shows it is entitled and that the Court deems appropriate in

the premises.

                                                        DAVID C. JOSEPH
                                                        United States Attorney
                                                        Western District of Louisiana

                                                        CRISTINA WALKER
                                                        Louisiana Bar Roll No. 8497
                                                        Assistant United States Attorney
                                                        Office of the United States Attorney
                                                        Western District of Louisiana
                                                        300 Fannin Street
                                                        Suite 3201
                                                        Shreveport, Louisiana 71101-3068
                                                        Telephone: (318) 676-3600
                                                        Facsimile: (318) 676-3642
                                                        Cristina.walker@usdoj.gov

                                                        RICHARD E. ZUCKERMAN
                                                        Principal Deputy Assistant Attorney
                                                         General
                                                        Tax Division

                                                        /s/Robert E. Dozier
                                                        ROBERT E. DOZIER
                                                        Trial Attorney, Tax Division
                                                        U.S. Department of Justice
                                                        Post Office Box 14198
                                                        Ben Franklin Station
                                                        Washington, D.C. 20044
                                                        Telephone: (202) 514-6073
                                                        Facsimile: (202) 514-9868
                                                        robert.e.dozier@usdoj.gov

                                                        Counsel for the United States of America




                                               15
Case 2:19-cv-01597 Document 1-1 Filed 12/13/19 Page 1 of 1 PageID #: 16
Case 2:19-cv-01597 Document 1-2 Filed 12/13/19 Page 1 of 16 PageID #: 17
Case 2:19-cv-01597 Document 1-2 Filed 12/13/19 Page 2 of 16 PageID #: 18
Case 2:19-cv-01597 Document 1-2 Filed 12/13/19 Page 3 of 16 PageID #: 19
Case 2:19-cv-01597 Document 1-2 Filed 12/13/19 Page 4 of 16 PageID #: 20
Case 2:19-cv-01597 Document 1-2 Filed 12/13/19 Page 5 of 16 PageID #: 21
Case 2:19-cv-01597 Document 1-2 Filed 12/13/19 Page 6 of 16 PageID #: 22
Case 2:19-cv-01597 Document 1-2 Filed 12/13/19 Page 7 of 16 PageID #: 23
Case 2:19-cv-01597 Document 1-2 Filed 12/13/19 Page 8 of 16 PageID #: 24
Case 2:19-cv-01597 Document 1-2 Filed 12/13/19 Page 9 of 16 PageID #: 25
Case 2:19-cv-01597 Document 1-2 Filed 12/13/19 Page 10 of 16 PageID #: 26
Case 2:19-cv-01597 Document 1-2 Filed 12/13/19 Page 11 of 16 PageID #: 27
Case 2:19-cv-01597 Document 1-2 Filed 12/13/19 Page 12 of 16 PageID #: 28
Case 2:19-cv-01597 Document 1-2 Filed 12/13/19 Page 13 of 16 PageID #: 29
Case 2:19-cv-01597 Document 1-2 Filed 12/13/19 Page 14 of 16 PageID #: 30
Case 2:19-cv-01597 Document 1-2 Filed 12/13/19 Page 15 of 16 PageID #: 31
Case 2:19-cv-01597 Document 1-2 Filed 12/13/19 Page 16 of 16 PageID #: 32
